DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-18 and 20 are pending.

Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.

       Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:

4. 	(Currently Amended) The data authentication system of claim 1, wherein validating the data fingerprint received from the data recipient against the data fingerprint received from the data source comprises:
accessing the data fingerprint received from the data source from the database;
generating a fingerprint of at least a portion of the data fingerprints in the
database including the accessed data fingerprint;
validating the generated fingerprint against the parity fingerprint stored on the
blockchain; and
authenticating the data distributed to the data recipient further responsive to
the generated fingerprint matching the parity fingerprint stored on the blockchain.

				     Allowable Subject Matter
Claims 1, 2, 4-18 and 20 are allowed.

Reason for allowance
The invention defined in claims 1, 9 and 13 are not suggested by the prior art of record. 
The prior art of record (in particular, Forbes; Stephen Kight et al. US 20080027867 A1, KRISHNAMACHARYA; Sri et al. US 20200007316 A1, Leise; William J. et al. US 10805068 B1, Nenov; Dejan et al. US 10181948 B1, Arquero; Gregg et al. US 20190182028 A1, Murao, Yuji et al. US 20050177851 A1, Tsuruoka; Yukio et al. US 20060048212 A1, Uhr; Joon Sun et al. US 20190005470 A1, HYUN; Nyun Soo et al. US 20180294966 A1, Fiske; Michael Stephen US 20180144114 A1, Yang; Xinying et al. US 11070379 B2, and Chapman; Justin et al. US 9990504 B1) singly or in combination does not disclose, with respect to independent claim 1 “receive a data fingerprint generated by a data recipient and an identifier of data distributed to the data recipient by a data source, the data fingerprint including an encoded representation of the data;
using the received identifier, access a data fingerprint received from the data source, wherein the data fingerprint received from the data source is stored in a database maintained by the data authentication system and wherein a parity fingerprint encoding a plurality of data fingerprints stored in the database is stored on a blockchain;
validate the data fingerprint received from the data recipient against the data fingerprint received from the data source;
validate the data fingerprint received from the data source using the parity fingerprint stored on the blockchain; and
authenticate the data distributed to the data recipient responsive to the
data fingerprint received from the data recipient matching the
data fingerprint received from the data source.” and similar limitations of independent claims 9 and 13 in combination with the other claimed features as a whole.
Therefore independent claims 1, 9 and 13 are allowed.
Dependent claims 2, 4-8, 10-12, 14-18 and 20 are also allowed based on their dependencies on independent claims 1, 9 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493